Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 1 of 7 PageID #: 171



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

RYAN KAISER, on behalf of himself and   §
others similarly situated persons,      §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §   Civil Action No. 4:18-cv-341- ALM
                                        §
REVIVAL HOME HEALTHCARE                 §
SERVICES, INC. and SYLVESTER C.         §
UDEZE,                                  §
                                        §
                                        §
       Defendants.

     DEFENDANTS’ OBJECTIONS TO REPORT AND RECOMMENDATION OF THE
     MAGISTRATE JUDGE ON PLAINTIFF’S FIRST STAGE MOTION FOR NOTICE
        TO POTENTIAL PLAINTIFF’S AND CONTITIONAL CERTIFICATION


     Corinna Chandler
     CHANDLER LAW, PC
     3419 West Minster, Suite 343G
     Dallas, Texas 75205
     chandler@chandlerlawpc.com
     Tel. (972) 342-8793
     Fax. (972) 692-5220

     COUNSEL FOR PLAINTIFF
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 2 of 7 PageID #: 172




                                             INTRODUCTION

     Defendants REVIVAL HOMES HEALTHCARE SERVICES, INC. and SYLVESTER C.

 UDEZE’s ("Defendants”) objections arise from a Report and Recommendation of the Magistrate

 Judge on Plaintiff’s First Stage Motion for Notice to Potential Plaintiff’s and Conditional

 Certification (Doc. 20), resulting in the granting of Plaintiff’s Motion for Conditional Certification

 Defendants filed a Motion to Withdraw Admissions (Doc. 12) moving the Court for an Order permitting

 withdrawal of admissions deemed as a result of certain requests for admissions and for permission to

 file a response to those requests. Defendant’s Motion to Withdraw Admissions has been denied by

 Magistrate Craven. Plaintiff’s Motion for Conditional Certification was granted solely based on the

 deemed admissions, without Plaintiff providing any actual evidence to support its baseless allegations.

 Defendants hereby request reconsideration of Plaintiff’s Motion by Hon. Judge Amos L. Mazzant.



                                FACTUAL AND PROCEDURAL HISTORY

      In Plaintiff’s Original Collective Action Complaint (Doc. 1), Plaintiff states that he brought

 this collective action pursuant to the Fair Labor Standards Act of 1938, and all similarly-situated,

 who were formally or are currently employed by Defendants as home health aides and were not

 paid overtime for all hours worked in excess of 40 hours a week as required by 29 U.S.C. § 207 (a).

 see. 29 U.S.C. § 216 (b).

     Defendants filed their Original Answer (Doc. 4) admitting that this lawsuit has been initiated

  under the Fair Labor Standards Act, (“FLSA”) and that Plaintiff was formerly employed with

  Defendant REVIVAL HOME HEALTHCARE SERVICES, INC., as a home health aide, however,

  Defendants have denied that Plaintiff or any former or current employee was not paid overtime if

  they worked more than 40 hours a week.              Additionally, in Defendant’s Original Answer,
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 3 of 7 PageID #: 173



  Defendants have denied all of the allegations made in Paragraphs 1-50 of Plaintiff’s Original

  Collaborative Action Complaint and have demanded strict proof thereof.

     Plaintiff served its Requests for Admissions on Defendants’ Counsel on September 28, 2018.

  Defendants’ responses were due on October 29, 2018.            For the reasons more articulated in

  Defendants’ Motion to Withdraw Admissions (Doc. 12), Defendant’s did not timely respond to

  Plaintiff’s Requests for Admissions resulting in deemed Admissions against Defendants’ interest.

  Defendant’s failure to timely respond was not intentional, or the result of conscious indifference,

  but was an accident or mistake.

         On November 2, 2018 Plaintiff filed his First Stage Motion for Notice to Potential Plaintiffs

  & Conditional Certification (“Motion for Conditional Certification”) (Doc. 11) relying solely on

  Defendants’ deemed admissions to support his Motion. Plaintiff has alleged that there are other

  employees of Defendant that are similarly situated, however that is not the case.       In the instant

  case, Plaintiff was assigned to work at his family’s residence and routinely had family members

  log him into Defendant’s time clock program when Plaintiff was not on the premises and/or was

  napping and not providing services on Defendant’s behalf. Plaintiff’s allegations that there are

  other employees of Defendant that are similarly situated are false, there are no other past or current

  employees of Defendants that are similarly situated to Plaintiff.

     Defendants request that the Court reconsider the Magistrate Craven’s ruling on Plaintiff’s

  Motion based solely on Deemed Admissions as their failure to timely respond to Request For

  Admissions was an accident or mistake and was not intentional nor the result of conscious

  indifference. The withdrawal or amendment of the deemed admission would have promoted the

  presentation of the merits of the action and would not have prejudiced Plaintiff in any way or any

  potential opt-in Plaintiffs because none exist as alleged by Plaintiff.

     There is ample opportunity to conduct such other discovery as necessary to present the merits
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 4 of 7 PageID #: 174



  of this case. The presentation of the merits of this action will be served by denying Plaintiff’s

  Motion that was supported by nothing except deemed admissions. Defendants will show that there

  is a good faith dispute as to the truth of the several matters made the subject of the deemed

  admissions and that for justice to be done, these issues should be determined by the preponderance

  of credible evidence. Defendants will also show that most of the issues inadvertently deemed

  admitted were previously denied by Defendants in their Original Answer.


                                         STANDARD OF REVIEW

         Federal Rule of Civil Procedure 72(a) sets forth the standard of review applicable to

 Defendants’ appeal of the Magistrate Order. Rule 72(a) provides, in pertinent part, that “[t]he

 district judge ... must ... modify or set aside any part of the [magistrate judge's] order that is clearly

 erroneous or is contrary to law.” FED. R. CIV. P. 72(a). “When a party appeals a magistrate judge's

 order, [it] must demonstrate how the order is reversible under the applicable standard of review-

 de novo for error of law, clear error for fact findings, or abuse of discretion for discretionary

 matters.” Jefferson–Pilot Life Ins. Co. v. Bellows, Civ. A. 3:02-CV-1992, 2003 WL 21501904, at

 *1 (N.D. Tex. June 24, 2003). “The clearly erroneous standard applies to the factual components

 of the magistrate judge's decision.” Lahr v. Fulbright & Jaworski, L.L.P., 164 F.R.D. 204, 208

 (N.D. Tex. 1996). The legal conclusions of the magistrate judge are reviewed de novo, and the

 district judge “reverses if the magistrate judge erred in some respect in her legal conclusions.”

 Id. “[T]he abuse of discretion standard governs review of that vast area of ... choice that remains

 to the [magistrate judge] who has properly applied the law to fact findings that are not clearly

 erroneous.” Id. Here, Defendants object to the conclusions of law set forth in the Magistrate Order,

 clear error of fact findings and abuse of discretion, thereby triggering a de novo standard of review.

 Id.
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 5 of 7 PageID #: 175



                                              APPENDIX

          In support of these objections, Defendants submits the following appendix of exhibits, which

 is attached hereto and incorporated by reference for all purposes:

  Tab                        Document Description                                             Date
   A Defendant’s Original Answer (ECF 4)



      B   Motion to Withdraw Admissions (ECF 12)




                                              ARGUMENT

 1.       As a matter of law, the Magistrate erred by granting Plaintiff’s Motion based solely
          on deemed admissions.

          The Magistrate found Plaintiff’s requests was supported solely on deemed admissions.

 Plaintiff failed to provide any evidence that there were others similarly situated to Plaintiff.

 Plaintiff provided home health services for his family and committed fraud by having family

 members log into Defendant’s computer system when Plaintiff was not in fact, providing any

 services. In some instances Plaintiff was napping on the couch, but had logged into the system

 indicating that he was performing services. Defendants had a legitimate dispute concerning

 Plaintiff’s hours. Defendant states emphatically that there are no other potential Plaintiffs similarly

 situated.

          Here, the Magistrate erred by relying upon the baseless allegations and only deemed

 admissions in granting Plaintiff’s Motion. Specifically, the Magistrate erred by (i) granting

 Plaintiff’s Motion based on baseless allegations and deemed admissions; and (ii) ignoring the

 multitude of denials in Defendant’s Original Answer. The Magistrate Order should be vacated in

 its entirety. At a minimum, as a matter of law, the Magistrate erred by ruling on matters not

 supported by the evidence. Alternatively, the Magistrate abused her discretion by ruling on matters
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 6 of 7 PageID #: 176



 not supported by evidence.

                                          CONCLUSION

        Defendants hereby respectfully request that this Court grant Defendants’ Objections to the

 Magistrate Order (Doc 20) and vacate the Magistrate Order.

                                                Respectfully submitted


                                                THE CRAMER LAW GROUP


                                                 By: /s/ Michael R. Cramer
                                                    Michael R. Cramer
                                                    State Bar No. 00790526
                                                    Michael@MrcTexLaw.com
                                                    603 White Hills Drive
                                                    Dallas, Texas 75087
                                                    Telephone: (972) 682-9920
                                                    Facsimile: (972) 767-3262


                                                 ATTORNEY FOR DEFENDANTS
Case 4:18-cv-00341-ALM-CMC Document 21 Filed 03/26/19 Page 7 of 7 PageID #: 177



                                    CERTIFICATE OF SERVICE

         The undersigned counsel hereby certifies that a true and correct copy of the foregoing was
 served on all counsel of record in compliance with the Federal Rules of Civil Procedure on this the
 26th day of March 2019.


                                                  /s/    Michael R. Cramer
                                                        Michael R. Cramer
